Case: 21-60148      Document: 00516033097         Page: 1     Date Filed: 09/28/2021




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                      September 28, 2021
                                   No. 21-60148                          Lyle W. Cayce
                                                                              Clerk

   Nathan Kendricks; Robert Thompson,

                                                            Plaintiffs—Appellants,

                                       versus

   Nissan Motor Company, Limited; Nissan North America
   Corporation; Kia of Meridian,

                                                          Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:20-CV-597


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Proceeding pro se, Plaintiffs-Appellants Robert Thompson and
   Nathan Kendricks (“Appellants”) appeal the district court’s dismissal of
   their claims for lack of subject-matter jurisdiction. We affirm.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60148           Document: 00516033097              Page: 2     Date Filed: 09/28/2021




                                            No. 21-60148


           In 2017, Thompson rear-ended Kendricks. Believing that a defective
   airbag in Thompson’s Nissan Versa was to blame, the pair sued two Nissan
   entities (“Nissan”) and a Mississippi dealership (“the dealership”) in
   federal court, relying on diversity jurisdiction. 1 As Appellants acknowledge,
   however, the dealership is a citizen of Mississippi. As are they. Concluding
   that this divested it of subject-matter jurisdiction, the district court granted
   the defendants-appellees’ Rule 12(b)(1) motions and dismissed the case,
   without prejudice to the filing of another suit in state court.
           We review de novo a Rule 12(b)(1) dismissal. 2 The party asserting
   jurisdiction has the burden of proving it by a preponderance of the evidence. 3
   With one relevant exception, explained below, diversity jurisdiction
   “requires that all persons on one side of the controversy be citizens of
   different states than all persons on the other side.” 4 Appellants have failed to
   demonstrate that this exception applies.
           Appellants offer two arguments on appeal. First, claiming that they
   “improperly joined” the dealership, appellants suggest that the district court
   should have dismissed the dealership from the case and asked them “if they
   didn’t want to omit the non-diverse party and thus avoid dismissal.” In other
   words, Appellants claim the district court “erred by not offering [them] time
   to amend the Complaint to eliminate [the dealership] and achieve complete
   diversity.”


           1
             Appellants reference 28 U.S.C. § 1331, the federal question statute, in their brief
   on appeal. But that brief only contends that the district court erred in not finding diversity
   jurisdiction, not that federal question jurisdiction exists.
           2
               Mitchell v. Bailey, 982 F.3d 937, 940 (5th Cir. 2020).
           3
               Id.
           4
           Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1079 (5th Cir. 2008) (quoting
   McLaughlin v. Miss. Power Co., 376 F.3d 344, 353 (5th Cir. 2004)).




                                                   2
Case: 21-60148           Document: 00516033097               Page: 3      Date Filed: 09/28/2021




                                             No. 21-60148


           Appellants, however, failed to seek leave to amend their complaint to
   drop the dealership. Neither did they contend in the district court that they
   had “improperly joined” the dealership. “If an argument is not raised to such
   a degree that the district court has an opportunity to rule on it, we will not
   address it on appeal.” 5 This rule applies to parties proceeding pro se. 6 And
   even if the argument was preserved, a party’s pro se status does not oblige a
   district court to grant leave to amend when amendment is not requested. 7
           Next, Appellants claim that only the Nissan entities were “real parties
   in interest,” making the dealership’s citizenship irrelevant to the diversity
   analysis. While this argument was not made before the district court,
   Appellants claim it is “tantamount” to their argument in response to the
   dealership’s motion to dismiss that Nissan was the dealership’s ‘nerve
   center.’ We disagree. In the trial court, Appellants contended that
   jurisdiction existed because the dealership was “part of” Nissan’s “stream
   of commerce.” But they abandon that argument on appeal, claiming instead
   that the dealership is only a nominal party. As that argument was not made
   before the district court, we will not address it on appeal.
           Moreover, even if the argument had been preserved, it would not
   carry the day. Again, diversity jurisdiction usually requires “complete”



           5
               F.D.I.C. v. Mijalis, 15 F.3d 1314, 1327 (5th Cir. 1994).
           6
               See, e.g., Bradford v. Cellxion LLC, 269 F. App’x 508, 510 (5th Cir. 2008) (per
   curiam).
           7
             See, e.g., Whitfield v. TDCJ Offs., 20 F.3d 466, 466 (5th Cir. 1994) (per curiam);
   Lundahl v. Hawkins, 407 F. App’x 777, 778 (5th Cir. 2011) (per curiam); see also Vanderwall
   v. Peck, 129 F. App’x 89, 91 (5th Cir. 2005) (per curiam). In support of this contention,
   Appellants cite Great Plains Tr. Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305 (5th
   Cir. 2002). But in Great Plains we affirmed dismissal on the pleadings, notwithstanding a
   “narrow assertion” that the “plaintiffs should be given the opportunity to amend their
   Complaint.” Id. at 330 (quotation marks omitted).




                                                   3
Case: 21-60148            Document: 00516033097              Page: 4       Date Filed: 09/28/2021




                                             No. 21-60148


   diversity of parties. 8 But, in examining diversity, “a federal court must
   disregard nominal or formal parties and rest jurisdiction only upon the
   citizenship of real parties to the controversy.” 9 This frequently occurs when
   “a named party’s role in the law suit is that of a depositary or shareholder.” 10
   We have also stated that if, in a party’s absence, a court “can [nonetheless]
   enter a final judgment consistent with equity and good conscience,” such
   party may be deemed to be nominal. 11 Appellants explain that their “claim
   against [the dealership] arose from the fact that [it] sold the vehicle to
   Thompson.” This means that the dealership’s role in the suit is not that of a
   depository or shareholder. And, acting in good conscience, a court could
   hardly enter final judgment against the dealership in its absence. That is
   because it is a real party in interest to the suit.
           AFFIRMED.




           8
                Harvey, 542 F.3d at 1079.
           9
                Corfield v. Dallas Glen Hills LP, 355 F.3d 853, 857 (5th Cir. 2003).
           10
             Louisiana v. Union Oil Co. of Cal., 458 F.3d 364, 367 (5th Cir. 2006) (internal
   quotation marks omitted).
           11
             Id. at 366 (quoting Acosta v. Master Maint. & Constr. Inc., 452 F.3d 373, 379 (5th
   Cir. 2006)).




                                                    4